                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

MICHIGAN SPINE AND BRAIN
SURGEONS, P.L.L.C, et al.,

      Plaintiffs,                                  Case No. 16-cv-12596
                                                   Hon. Matthew F. Leitman
v.

STATE FARM MUTUAL AUTOMOBILE
INSURANCE COMPANY,

     Defendant.
_________________________________________________________________/

  ORDER (1) DENYING PLAINTIFF’S MOTION TO STRIKE EXPERT
TESTIMONY (ECF NO. 56); (2) GRANTING DEFENDANT’S MOTION TO
  STRIKE EXPERT CAUSATION TESTIMONY (ECF NO. 57); AND (3)
    GRANTING DEFENDANT’S MOTION IN LIMINE (ECF NO. 58)

      The Court held a Final Pretrial Conference in this action on November 7,

2019. At that conference, the Court ruled on several pending pretrial motions. For

the reasons explained on the record at the Final Pretrial Conference, IT IS HEREBY

ORDERED that:

          Plaintiff’s motion to strike expert testimony (ECF No. 56) is DENIED;

          Defendant’s motion to strike expert causation testimony (ECF No. 57)

             is GRANTED1; and


1
  As described on the record, the Court denied Plaintiff’s motion to strike
Defendant’s expert testimony in part because Plaintiff could have raised her concern
about Defendant’s expert disclosures much earlier and could have filed the motion

                                         1
           Defendant’s motion in limine to preclude any reference to privileged

             and/or protected materials (ECF No. 58) is GRANTED.


                                        s/Matthew F. Leitman
                                        MATTHEW F. LEITMAN
                                        UNITED STATES DISTRICT JUDGE

Dated: November 8, 2019


       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on November 8, 2019, by electronic means and/or
ordinary mail.

                                        s/Holly A. Monda
                                        Case Manager
                                        (810) 341-9764




to exclude the experts in accordance with the Court’s scheduling order. The same is
not true with Defendant’s motion to strike Plaintiff’s expert causation testimony. In
that motion, Defendant sought to strike portions of testimony from Plaintiffs’ two
treating physicians in which the physicians offered their opinion on the cause of
Plaintiff’s injuries. As the Court explained, Plaintiff never designated her treating
physicians as experts, and Defendant therefore had no reason to expect that the
doctors would offer expert opinion testimony in this action. It was not until the eve
of trial, when the parties convened to take the video trial testimony of the physicians,
that Defendant learned for the first time that the doctors would be offering opinion
testimony on the cause of Plaintiff’s injuries. Thus, Defendant could not have filed
its motion to strike the expert causation testimony any earlier than it did. Moreover,
by failing to timely designate her treating physicians as experts as required by the
Federal Rules of Civil Procedure, Plaintiff deprived Defendant of the opportunity to
conduct discovery into the bases of the opinions and to prepare to counter those
opinions when offered as part of the physicians’ trial testimony.


                                           2
